          Case 1:21-cv-10083-DJC Document 23 Filed 04/19/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



    GREATER BOSTON LEGAL SERVICES, et al.                  DEFENDANTS’          MOTION        TO
                                                           DISMISS
                       Plaintiffs,
         v.                                                Case No.: 1:21-cv-10083-DJC

    UNITED STATES DEPARTMENT OF HOMELAND
         SECURITY, et al.

                       Defendants.




                                     MOTION TO DISMISS

        Defendants move to dismiss Plaintiffs’ complaint pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure.1 Plaintiffs’ complaint should be dismissed because their alleged injuries

are outside the zones of interest of the provisions they cite. See Bennett v. Spear, 520 U.S. 154,

162 (1997). Also, Plaintiffs have an adequate remedy, see 5 U.S.C. § 704, for the relief they seek,

and they do not challenge a circumscribed and discrete action, see Norton v. S. Utah Wilderness

All., 542 U.S. 55, 62-63 (2004). Defendants incorporate their Memorandum in Support of Motion

to Dismiss, which describes, in more detail, why Plaintiffs’ complaint fails to state a claim upon

which relief can be granted.




1
  Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the following individuals have
been automatically substituted as defendants in their official capacity: (1) Alejandro N. Mayorkas,
Secretary of Homeland Security; (2) Tracy L. Renaud, Senior Official Performing the Duties of
the Director, U.S. Citizenship and Immigration Services; and (3) Troy Miller, Senior Official
Performing the Duties of the Commissioner, U.S. Customs and Border Protection. Tae D. Johnson
was named in the Complaint and is now the Acting Director of U.S. Immigration and Customs
Enforcement.

                                                1
          Case 1:21-cv-10083-DJC Document 23 Filed 04/19/21 Page 2 of 2




       WHEREFORE, Defendants respectfully request that the Court grant this motion and

dismiss Plaintiffs’ complaint.

April 19, 2021                                       BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     MARCIA BERMAN
                                                     BRIGHAM J. BOWEN
                                                     Assistant Branch Directors

                                                     /s/ Hilarie Snyder
                                                     HILARIE SNYDER
                                                     Trial Attorney
                                                     U.S. Department of Justice
                                                     Civil Division
                                                     Federal Programs Branch
                                                     1100 L Street NW
                                                     Washington, DC 20005
                                                     (202) 305-0747
                                                     hilarie.e.snyder@usdoj.gov


                           RULE 7.1(a)(2) CERTIFICATICATION
       I communicated over email with counsel for Plaintiffs regarding this motion to dismiss.

Counsel indicated that Plaintiffs will oppose the motion.


                                                     /s/ Hilarie Snyder
                                                     HILARIE SNYDER
                                                     Trial Attorney


                                 CERTIFICATE OF SERVICE

       I hereby certify on this 19th day of April 2021 that I have filed this Motion with the Court’s

ECF system, which sends notice to Plaintiffs’ Counsel identified on the NEF.
                                                   /s/ Hilarie Snyder
                                                   HILARIE SNYDER
                                                   Trial Attorney




                                                 2
